Appeal from an order of the Ontario County Court (Craig J. Doran, J.), entered January 21, 2005. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). The sole contention of defendant on appeal is that County Court erred in assessing 20 points against him based on the fact that his offenses constituted a “[c]ontinuing course of sexual misconduct.” That contention is raised for the first time on appeal, however, and thus is unpreserved for our review (see People v Sinclair, 23 AD3d 537 [2005], lv denied 6 NY3d 707 [2006], citing People v Cureton, 299 AD2d 532 [2002], lv denied 99 NY2d 627 [2003]; People v Roland, 292 AD2d 271, 272 [2002], lv denied 98 NY2d 614 [2002]). We decline to exercise our power to review *1183defendant’s contention (see People v Santiago, 20 AD3d 885, 886 [2005]). Present—Scudder, J.P., Kehoe, Martoche, Green and Hayes, JJ.